Case 5:19-cv-00998-JGB-SP Document 1 Filed 05/31/19 Page 1 of 9 Page ID #:1



 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6

 7                              UNITED STATES DISTRICT COURT

 8                            CENTRAL DISTRICT OF CALIFORNIA

 9

10    MATTHEW A. LOPEZ,                           Case No. 5:19-cv-00998
11                     Plaintiff,                 COMPLAINT FOR DAMAGES
12           v.                                   1. VIOLATION OF THE TELEPHONE
                                                  CONSUMER PROTECTION ACT, 47 U.S.C.
13                                                §227 ET SEQ.
      ALASKA USA FEDERAL CREDIT
14    UNION,                                      2. VIOLATION OF THE ROSENTHAL FAIR
                                                  DEBT COLLECTION PRACTICES ACT,
15                     Defendant.                 CAL. CIV. CODE §1788 ET SEQ.
16                                                DEMAND FOR JURY TRIAL
17

18                                           COMPLAINT
19          NOW comes MATTHEW A. LOPEZ (“Plaintiff”), by and through his attorneys, WAJDA
20
     LAW GROUP, APC (“Wajda”), complaining as to the conduct of ALASKA USA FEDERAL
21
     CREDIT UNION (“Defendant”) as follows:
22
                                        NATURE OF THE ACTION
23
        1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection Act
24

25   (“TCPA”) under 47 U.S.C. § 227 et seq. and the Rosenthal Fair Debt Collection Practices Act

26   (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for Defendant’s unlawful conduct.
27                                     JURISDICTION AND VENUE
28
                                                     1
Case 5:19-cv-00998-JGB-SP Document 1 Filed 05/31/19 Page 2 of 9 Page ID #:2



 1       2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction
 2   is conferred upon this Court by 47 U.S.C. §227, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim pursuant
 4
     to 28 U.S.C. §1367.
 5
         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the Central
 6

 7   District of California and a substantial portion of the events or omissions giving rise to the claims

 8   occurred within the Central District of California.

 9                                                  PARTIES
10
         4. Plaintiff is a consumer over-the-age of 18, residing in San Bernardino County, California,
11
     which is located within the Central District of California.
12
         5. Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
13
         6. Defendant is engaged in the business of offering credit services and collecting or attempting
14

15   to collect, directly or indirectly, debts owed or due using the mail and telephone from consumers

16   across the country, including consumers located in the State of California. Defendant’s principal
17   place of business is located at Alaska USA Financial Center, 500 W. 36th Avenue, Suite 300,
18
     Anchorage, Alaska.
19
         7. Defendant is a “person” as defined by 47 U.S.C. § 153(39).
20
         8. Defendant acted through its agents, employees, officers, members, directors, heirs,
21

22   successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times

23   relevant to the instant action.

24                                 FACTS SUPPORTING CAUSES OF ACTION
25       9. Several years ago, Plaintiff financed the purchase of his personal vehicle, a 2016 Chrysler
26
     Pacifica, through Defendant.
27

28
                                                         2
Case 5:19-cv-00998-JGB-SP Document 1 Filed 05/31/19 Page 3 of 9 Page ID #:3



 1       10. Thereafter, Plaintiff and his former spouse sought to dissolve their marriage and Plaintiff’s
 2   former spouse was awarded the vehicle referenced above at the end of the divorce proceedings.
 3
         11. After the divorce proceedings, Plaintiff experienced financial hardship and began falling
 4
     behind on his scheduled payments to Defendant, thus incurring debt (“subject debt”).
 5
         12. Around early 2019, Plaintiff began receiving calls to his cellular phone, (909) XXX-6793,
 6

 7   from Defendant.

 8       13. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

 9   operator of the cellular phone ending in -6793. Plaintiff is and always has been financially
10
     responsible for the cellular phone and its services.
11
         14. Defendant has primarily used the telephone number (907) 786-2035 when placing
12
     collection calls to Plaintiff’s cellular phone, but upon belief, it has used other numbers as well.
13
         15. Upon information and belief, the above-referenced phone number ending in -2035 is
14

15   regularly utilized by Defendant during its debt collection activities.

16       16. During answered calls from Defendant, Plaintiff has been subjected to a noticeable pause,
17   lasting a handful of seconds in length, and has to repeatedly say “hello” before a live representative
18
     begins to speak.
19
         17. Plaintiff explained his inability to address the subject debt and informed Defendant that he
20
     was filing for bankruptcy.
21

22       18. After explaining his inability to address the subject debt, Plaintiff asked that Defendant

23   contact his bankruptcy attorney instead.

24       19. Defendant willfully ignored Plaintiff’s demands and continued placing phone calls to
25   Plaintiff’s cellular phone.
26
         20. When Defendant refused to contact Plaintiff’s attorney instead of him, Plaintiff demanded
27
     that it stop calling his cellular phone.
28
                                                        3
Case 5:19-cv-00998-JGB-SP Document 1 Filed 05/31/19 Page 4 of 9 Page ID #:4



 1       21. Despite Plaintiff’s demands, Defendant continued to relentlessly place phone calls to
 2   Plaintiff’s cellular phone up until the filing of this lawsuit.
 3
         22. Plaintiff has received not less than 10 phone calls from Defendant since demanding that it
 4
     stop contacting him.
 5
         23. Frustrated over Defendant’s conduct, Plaintiff spoke with Wajda regarding his rights,
 6

 7   resulting in expenses.

 8       24. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

 9       25. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not
10
     limited to: invasion of privacy, aggravation that accompanies collection telephone calls, emotional
11
     distress, increased risk of personal injury resulting from the distraction caused by the never-ending
12
     calls, increased usage of his telephone services, loss of cellular phone capacity, diminished cellular
13
     phone functionality, decreased battery life on his cellular phone, and diminished space for data
14

15   storage on his cellular phone.

16              COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
17       26. Plaintiff repeats and realleges paragraphs 1 through 25 as though fully set forth herein.
18
         27. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their
19
     cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages
20
     without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment
21

22   which has the capacity...to store or produce telephone numbers to be called, using a random or

23   sequential number generator; and to dial such numbers.”

24       28. Defendant used an ATDS in connection with its communications directed towards
25   Plaintiff’s cellular phone.      The noticeable pause that Plaintiff experienced upon answering
26
     Defendant’s calls, as well as the fact that Plaintiff had to repeatedly say “hello” before he was
27
     connected with a live representative, is instructive that an ATDS was being utilized to generate the
28
                                                          4
Case 5:19-cv-00998-JGB-SP Document 1 Filed 05/31/19 Page 5 of 9 Page ID #:5



 1   phone calls. Additionally, Defendant’s continued contacts after Plaintiff demanded that the phone
 2   calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency
 3
     of Defendant’s contacts points to the involvement of an ATDS.
 4
        29. Defendant violated the TCPA by placing at least 10 phone calls to Plaintiff’s cellular phone
 5
     using an ATDS without his consent. Any consent Plaintiff may have given to Defendant by virtue
 6

 7   of incurring the subject debt was explicitly revoked by his demands that it cease contacting him.

 8      30. The calls placed by Defendant to Plaintiff were regarding business transactions and not for

 9   emergency purposes as defined by the TCPA under 47 U.S.C. § 227(b)(1)(A)(i).
10
        31. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for
11
     at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA
12
     should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise
13
     entitled to under 47 U.S.C. § 227(b)(3)(C).
14

15      WHEREFORE, Plaintiff, MATTHEW A. LOPEZ, respectfully requests that this Honorable

16   Court enter judgment in his favor as follows:
17      a. Declaring that the practices complained of herein are unlawful and violate the
           aforementioned statutes and regulations;
18

19      b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages pursuant
           to 47 U.S.C. §§ 227(b)(3)(B)&(C);
20
        c. Awarding Plaintiff costs and reasonable attorney fees;
21

22      d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject debt;
           and
23
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
24

25         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
26      32. Plaintiff restates and realleges paragraphs 1 through 31 as though fully set forth herein.
27
        33. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
28
                                                       5
Case 5:19-cv-00998-JGB-SP Document 1 Filed 05/31/19 Page 6 of 9 Page ID #:6



 1       34. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
 2   and (f).
 3
         35. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 4
                a. Violations of RFDCPA § 1788.17
 5
         36. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
 6

 7   provision of this title, every debt collector collecting or attempting to collect a consumer debt shall

 8   comply with the provisions of Section 1692b to 1692j [of the Fair Debt Collection Practices Act

 9   (“FDCPA”)], inclusive of, and shall be subject to the remedies in Section 1692k of, Title 15 of the
10
     United States Code.”
11
                          i. Violations of the FDCPA §1692c and §1692d
12
         37. The FDCPA, pursuant to 15 U.S.C. §1692c(a)(2), prohibits a debt collector from
13
     “communicat[ing] with a consumer in connection with the collection of a debt if the debt collector
14

15   knows the consumer is represented by an attorney…”

16       38. Defendant violated c(a)(2) when it placed at least 10 calls to Plaintiff’s cellular phone after
17   it knew that Plaintiff was represented by an attorney.
18
         39. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in
19
     any conduct the natural consequence of which is to harass, oppress, or abuse any person in
20
     connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring
21

22   or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

23   abuse, or harass any person at the called number.”

24       40. Defendant violated §1692c(a)(1), d and d(5) when it repeatedly called Plaintiff after being
25   notified to stop. This behavior of systematically calling Plaintiff’s phone on a systematic basis in
26
     spite of his demands was harassing and abusive. The frequency and nature of the calls shows that
27
     Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing Plaintiff.
28
                                                        6
Case 5:19-cv-00998-JGB-SP Document 1 Filed 05/31/19 Page 7 of 9 Page ID #:7



 1      41. Defendant was notified by Plaintiff that its calls were not welcomed, especially since
 2   Plaintiff was filing for bankruptcy. As such, Defendant knew that its conduct was inconvenient
 3
     and harassing to Plaintiff.
 4
                            ii. Violations of the FDCPA § 1692e
 5
        42. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
 6

 7   deceptive, or misleading representation or means in connection with the collection of any debt.”

 8      43. In addition, this section enumerates specific violations, such as:

 9              “The use of any false representation or deceptive means to collect or attempt to
                collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
10              §1692e(10).
11      44. Furthermore, Defendant violated §1692e and e(10) when it used deceptive means to collect
12
     and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop
13
     contacting him, Defendant continued to contact him. Instead of putting an end to this harassing
14
     behavior, Defendant placed repeated calls to Plaintiff’s cellular phone in a deceptive attempt to
15

16   force him to answer its calls and ultimately make a payment. Through its conduct, Defendant

17   misleadingly represented to Plaintiff that it had the legal ability to contact him after Plaintiff

18   explained that he could not pay.
19
                            iii. Violations of FDCPA § 1692f
20
        45. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or
21
     unconscionable means to collect or attempt to collect any debt.”
22
        46. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a
23

24   debt by repeatedly calling Plaintiff after being notified to stop. Attempting to coerce Plaintiff into

25   payment by placing voluminous phone calls without his permission is unfair and unconscionable
26   behavior. These means employed by Defendant only served to worry and confuse Plaintiff.
27

28
                                                        7
Case 5:19-cv-00998-JGB-SP Document 1 Filed 05/31/19 Page 8 of 9 Page ID #:8



 1      47. Defendant willfully and knowingly violated the RFDCPA. Defendant was aware that
 2   Plaintiff was represented by an attorney regarding the subject debt, but yet continued to bombard
 3
     Plaintiff with collection notices, demanding payment for the subject debt. Moreover, Defendant
 4
     continued to call Plaintiff’s cellular phone after Plaintiff specifically asked it to stop contacting
 5
     him. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
 6

 7   Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.

 8   Code § 1788.30(b).

 9      48. As plead in paragraphs 23 through 25, Plaintiff has been harmed and suffered damages as
10
     a result of Defendant’s illegal actions.
11
             WHEREFORE, Plaintiff, MATTHEW A. LOPEZ, respectfully requests that this
12
     Honorable Court enter judgment in his favor as follows:
13
        a. Declare that the practices complained of herein are unlawful and violate the aforementioned
14
           statute;
15
        b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
16
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
17         1788.30(b);
18
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
19         § 1788.30(c);

20      e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject debt;
           and
21

22      f. Award any other relief as the Honorable Court deems just and proper.

23

24      Dated: May 30, 2019                        Respectfully submitted,

25                                                 By: /s/ Nicholas M. Wajda
                                                   Nicholas M. Wajda
26                                                 WAJDA LAW GROUP, APC
                                                   11400 West Olympic Boulevard, Suite 200M
27
                                                   Los Angeles, California 90064
28                                                 Telephone: (310) 997-0471
                                                       8
Case 5:19-cv-00998-JGB-SP Document 1 Filed 05/31/19 Page 9 of 9 Page ID #:9



 1                                     Facsimile: (866) 286-8433
                                       Email: nick@wajdalawgroup.com
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           9
